                     UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF IDAHO

 UNITED STATES OF AMERICA,
                                            Case No. 2:16-cr-00019-BLW
        Plaintiff,
                                            MEMORANDUM DECISION
         v.                                 AND ORDER

 SHERLANN SIMON,

        Defendant.



                               INTRODUCTION

      Before the Court is Defendant Sherlann Simon’s Motion to Terminate

Supervised Release (Dkt. 552). Having reviewed the Motion, the Government’s

Response (Dkt. 553), and Defendant’s Reply (Dkt. 554), the Court now issues its

decision. For the reasons explained below the Court will deny the Motion.

                                BACKGROUND

      Defendant pled guilty to one count of Conspiracy to Launder Money in

violation of 18 U.S.C. § 1956(h) stemming from her involvement in a family

organization which sold drugs. The guideline range for the offense was 57-71

months imprisonment, but after the 5K1.1 motion based upon her cooperation with

the government, the guideline range became 37-46 months. The Court sentenced

Simon to 15 months of imprisonment followed by 36 months of supervised release.


MEMORANDUM DECISION AND ORDER - 1
After serving 16 months under supervised release, Defendant Simon filed this

motion seeking early termination from supervised release.

                              LEGAL STANDARD

      The Court has broad discretion to impose terms of supervised release.

United States v. Emmett, 749 F.3d 817, 819 (9th Cir. 2014); 18 U.S.C. §

3583(e)(1). This includes the discretion to terminate such release after Defendant

has served one year of their supervised release. Id. In deciding whether to

terminate supervision, the courts must review a number of sentencing factors

which include:

         1) the nature and circumstances of the offense and the history and
         characteristics of the defendant; (2) deterrence; (3) protection of
         the public; (4) the need to provide the defendant with educational,
         vocational training, medical care or other rehabilitation; (5) the
         sentence and sentencing range established for the category of
         defendant; (6) any pertinent policy statement by the Sentencing
         Commission; (7) the need to avoid unwarranted sentence
         disparities among defendants with similar records who have been
         found guilty of similar conduct; and (8) the need to provide
         restitution to any victims of the offense. See 18 U.S.C. §§
         3553(a)(1), (a)(2)(B), (a)(2)(C), (a)(2)(D), (a)(4), (a) (5), (a)(6),
         and (a)(7).

United States v. Evertson, No. 4:06-cr-206-BLW, 2011 WL 841056, at *2 (D.

Idaho Mar. 7, 2011) (citing United States v. Smith, 219 Fed. Appx. 666, 667 n.3

(9th Cir. 2007)). However, in rendering its decision the Court shall simply provide




MEMORANDUM DECISION AND ORDER - 2
an explanation based on its consideration of such factors. Emmett, 749 F.3d 817, at

821-22. The Court need not elaborate unnecessarily. Id.

                                     ANALYSIS

      Defendant Simon makes it clear that she feels supervised release is no longer

required. She claims that she is of low risk to re-offend and that terminating her

supervised release “reduces [her] likelihood to recidivate.” Brief in Support of

Motion to Terminate Supervised Release, p. 9. The Court does not agree. It is

particularly troublesome to the Court that Ms. Simon violated her supervised

release by knowingly communicating or interacting with a convicted felon without

prior permission. United States’ Objection, Dkt. 553, at 2. Due to this, her

probation officers do not support early termination. Id. The purpose of the

supervised release is to facilitate an environment of rehabilitation in a structured

system. Violations, however viewed, do not support this goal. Accordingly, the

Court cannot view Ms. Simon’s actions as substantially compliant.

      That is not to say the Court doesn’t recognize Ms. Simon’s efforts to

continue on a positive path. Her steady employment and educational goals are very

positive, and the Court is supportive of her aspirations to help others to live

constructive lives after incarceration.

      But in the eyes of the Court, these efforts are expected of Ms. Simon.

“[M]ere compliance with the terms of supervised release is what is expected, and


MEMORANDUM DECISION AND ORDER - 3
without more, is insufficient to justify early termination.” Emmett, 749 F.3d at 823

n.2 (quoting United States v. Grossi, No. CR-04-40127, 2011 WL 1259251, at *2

(N.D. Cal. Apr. 13, 2012)). Additionally, it is appropriate to note that Ms. Simon

was sentenced to 15 months in prison when her sentencing range was 37-46

months. The Court found her sentence proper with 36 months of supervised

release. After considering the relevant sentencing factors and the parties’ briefing,

the Court will deny the Motion to Terminate Supervised Release at this time.

                                      ORDER

      IT IS ORDERED that Defendant’s Motion to Terminate Supervised

Release (Dkt. 552) is DENIED.

                                              DATED: February 3, 2020


                                              _________________________
                                              B. Lynn Winmill
                                              U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 4
